Name: Commission Implementing Regulation (EU) 2019/1271 of 25 July 2019 amending Implementing Regulation (EU) 2018/1848 as regards the amount available to Romania for the reimbursement, in accordance with Article 26(5) of Regulation (EU) No 1306/2013 of the European Parliament and of the Council, of the appropriations carried over from financial year 2018
 Type: Implementing Regulation
 Subject Matter: budget;  EU finance;  financial institutions and credit;  agricultural policy;  Europe
 Date Published: nan

 30.7.2019 EN Official Journal of the European Union L 201/1 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1271 of 25 July 2019 amending Implementing Regulation (EU) 2018/1848 as regards the amount available to Romania for the reimbursement, in accordance with Article 26(5) of Regulation (EU) No 1306/2013 of the European Parliament and of the Council, of the appropriations carried over from financial year 2018 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 26(6) thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) Commission Implementing Regulation (EU) 2018/1848 (2) sets the amounts made available to the Member States for reimbursement to the final recipients in financial year 2019. Those amounts correspond to the financial discipline reduction actually applied by the Member States in financial year 2018 on the basis of the Member States' declarations of expenditure for the period from 16 October 2017 to 15 October 2018. (2) In respect of Romania, the detailed declaration of expenditure did not fully take into account the threshold of EUR 2000 that applies to financial discipline in accordance with Article 8(1) of Regulation (EU) No 1307/2013 of the European Parliament and of the Council (3). Therefore, for reasons of sound financial management, in Implementing Regulation (EU) 2018/1848 no amount was made available to Romania for reimbursement. (3) Romania has subsequently informed the Commission about the correct amount of financial discipline which should have been applied in Romania in financial year 2018 when fully taking into account the threshold of EUR 2 000. In order to ensure that the reimbursement of the relevant amounts to Romanian farmers can take place, the Commission should determine the corresponding amount that is made available to Romania. (4) Implementing Regulation (EU) 2018/1848 should therefore be amended accordingly. (5) As the amendment provided for in this Regulation affects the application of Implementing Regulation (EU) 2018/1848, which applies from 1 December 2018, this Regulation should also apply from that date; therefore this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 In the table set out in the Annex to Implementing Regulation (EU) 2018/1848, the following entry is inserted after the row concerning Portugal: Romania 16 669 111 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 December 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2019. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 549. (2) Commission Implementing Regulation (EU) 2018/1848 of 26 November 2018 on the reimbursement, in accordance with Article 26(5) of Regulation (EU) No 1306/2013 of the European Parliament and of the Council, of the appropriations carried over from financial year 2018 (OJ L 300, 27.11.2018, p. 4). (3) Regulation (EU) No 1307/2013 of the European Parliament and of the Council of 17 December 2013 establishing rules for direct payments to farmers under support schemes within the framework of the common agricultural policy and repealing Council Regulation (EC) No 637/2008 and Council Regulation (EC) No 73/2009 (OJ L 347, 20.12.2013, p. 608).